DETAILED ACTION
	This Office Action is in response to the amendment filed on January 4, 2021. Claims 1 - 12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Love, Reg. No. 58,421 on March 22, 2021.

The application has been amended as follows: 

Claim 1, lines 7 - 8, the words “the block diagram representative” have been replaced with --the block diagram representation--

Claim 1, line 14, the words “the displayed block” have been replaced with --the displayed block diagram--

Claim 1, line 26, the words “elements of the same nature” have been replaced with --elements of a same nature--

Claim 11, line 16, the words “the displayed block” have been replaced with --the displayed block diagram--


Claim 12, line 27, the words “the displayed block” have been replaced with --the displayed block diagram--
Claim 12, line 30, the words “elements of the same nature” have been replaced with --elements of a same nature--

Response to Amendment
The amendment filed on January 4, 2021 has been entered and considered by the examiner. Based on the amendments to page 8, line 12 of the specification to overcome one of the Objections to the Drawing, Based on the amendments to the claims, including amendments to overcome the Double Patenting rejection, the amendment to overcome the claim objections, and the amendments to add subject matter to overcome the 103 rejections, the rejections under 35 U.S.C. 103 and the Double Patenting Rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed on January 4, 2021, with regards to the Objection to the drawings on page 11, lines 1 - 2, have been fully considered but they are not persuasive. 

With regards to objections to the drawings, the applicants argues on page 11, lines 1 - 2 that Figure 1 has been amended to remove the element “S20”.
However, the amended drawings filed on January 4, 2021 still includes the element “S20”, previously objected to in the Office Action on October 1, 2020, because the reference “S20” is missing from the specification. The objection to the drawing is maintained.

Drawings Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element S20, shown in FIG. 1, including FIG. 1 of the amended drawings filed on January 4, 2021, does not appear to be disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1 - 12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: The prior art of O’Riordan (U.S. Patent 9,182,948 B1) discloses graphical design components representing a system broken down into different hierarchical levels and a preview image used to show the different hierarchical levels of the design, Elmqvist et al. (“Simulator for Dynamical Systems Using Graphics and Equations for Modeling”) discloses a continuous, automatic zoom function for a block diagram in real-time, to provide internal details of the block diagram, and Scott et al. (U.S. PG Pub 2014/0108985 A1) adds a pop up window with a number of preconfigured gadgets, Grace et al. (U.S. Patent 8,392,151 B1) discloses a preview window that displays content of a subsystem, and Ahmed et al. (U.S. PG Pub 2012/0330619 A1) adds a preview pane and the ability to separate a CAD drawing into pages to simultaneously display and the ability to zoom or pan the view to bring all of the pages into view.
none of the references taken either alone or in combination with the prior art of record discloses a method for displaying a multi-physics system, comprising:
“displaying, within the graphical interior of the displayed block diagram that represents the representative sub-system, the loaded preview of the block diagram representation of the respective sub-system, the loaded preview of the block diagram representation of the respective sub-system including graphical elements of a same nature as the graphical elements of the displayed block diagram representation of the multi-physics system, the graphical elements of the preview being thereby displayed in addition to the graphical elements of the displayed block diagram representation of the multi-physics system, the displaying of the loaded preview being controlled by the continuous detection of the zoom command, of the location pointed by the user and of the correspondence”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 11: The prior art of O’Riordan (U.S. Patent 9,182,948 B1) discloses graphical design components representing a system broken down into different hierarchical levels and a preview image used to show the different hierarchical levels of the design, Elmqvist et al. (“Simulator for Dynamical Systems Using Graphics and Equations for Modeling”) discloses a continuous, automatic zoom function for a block diagram in real-time, to provide internal details of the block diagram, and Scott et al. (U.S. PG Pub 2014/0108985 A1) adds a pop up window with a number of preconfigured gadgets, Grace et al. (U.S. Patent 8,392,151 B1) discloses a preview window that displays content of a subsystem, and Ahmed et al. (U.S. PG Pub 2012/0330619 A1) adds a preview pane and the ability to separate a CAD drawing into pages to simultaneously display and the ability to zoom or pan the view to bring all of the pages into view.
However, none of the references taken either alone or in combination with the prior art of record discloses a non-transitory data storage medium having recorded thereon a computer program comprising instructions for performing a method for displaying a multi-physics system, comprising:
“displaying, within the graphical interior of the displayed block diagram that represents the representative sub-system, the loaded preview of the block diagram representation of the respective sub-system, the loaded preview of the block diagram representation of the respective sub-system including graphical elements  as the graphical elements of the displayed block diagram representation of the multi-physics system, the graphical elements of the preview being thereby displayed in addition to the graphical elements of the displayed block diagram representation of the multi-physics system, the displaying of the loaded preview being controlled by the continuous detection of the zoom command, of the location pointed by the user and of the correspondence”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 12: The prior art of O’Riordan (U.S. Patent 9,182,948 B1) discloses graphical design components representing a system broken down into different hierarchical levels and a preview image used to show the different hierarchical levels of the design, Elmqvist et al. (“Simulator for Dynamical Systems Using Graphics and Equations for Modeling”) discloses a continuous, automatic zoom function for a block diagram in real-time, to provide internal details of the block diagram, and Scott et al. (U.S. PG Pub 2014/0108985 A1) adds a pop up window with a number of preconfigured gadgets, Grace et al. (U.S. Patent 8,392,151 B1) discloses a preview window that displays content of a subsystem, and Ahmed et al. (U.S. PG Pub 2012/0330619 A1) adds a preview pane and the ability to separate a CAD drawing into pages to simultaneously display and the ability to zoom or pan the view to bring all of the pages into view.
However, none of the references taken either alone or in combination with the prior art of record discloses a computer system for displaying a multi-physics system, comprising:
“display within the graphical interior of the displayed block diagram that represents the representative sub-system, the loaded preview of the block diagram representation of the respective sub-system, the loaded preview of the block diagram representation of the respective sub-system including graphical elements of a same nature as the graphical elements of the displayed block diagram representation of the multi-physics system, the graphical elements of the preview being thereby displayed in addition to the graphical elements of the displayed block diagram representation of the multi-physics system, the displaying of the loaded preview being controlled by the continuous detection of the zoom command, of the location pointed by the user and of the correspondence”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
March 22, 2021